Case 2:16-cv-14050-MAG-RSW ECF No. 171 filed 01/16/19                      PageID.8417       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                      Case No. 16-cv-14050
 vs.                                                            HON. MARK A. GOLDSMITH

 QUICKEN LOANS, INC.,

             Defendant.
 _______________________________/

       ORDER REGARDING POTENTIAL LIFTING THE STAY OF THIS ACTION

        The Court granted in part the Government’s motion to stay (Dkt. 170) on January 4, 2019

 due to the lapse in appropriations that had been funding the Department of Justice and the

 Department of Housing and Urban Development. It did so with the expressed intention that the

 stay remain in effect only for the reasonably immediate future, in the hope that appropriations

 would be restored shortly. Unfortunately, there is currently no indication that appropriations will

 be restored in the reasonably immediate future. Continuing the stay will impact the Court’s docket

 by delaying proceedings that must proceed on a reasonably expeditious basis, given the age of the

 case, and the relative proximity to trial or other final resolution of this matter. The Court must treat

 the Government like any other litigant; a corporate defendant claiming inability to fund lawyers or

 other necessary participants in litigation due to an intra-corporate dispute about paying them would

 not receive an indefinite amount of time to resolve that dispute while its case remained stayed.

        Therefore, the Court gives notice that it contemplates terminating the stay and directing the

 parties to file their motions for summary judgment. Alternatively, because the Government may

 not be able to continue prosecuting this matter, the Court will consider dismissing the case without

 prejudice and tolling the applicable statute of limitations until seven days after the resumption of

                                                    1
Case 2:16-cv-14050-MAG-RSW ECF No. 171 filed 01/16/19             PageID.8418     Page 2 of 2



 appropriations.

        Any party may file a memorandum in response to this Order on or before 12:00 p.m. on

 January 22, 2019.

        SO ORDERED.



 Dated: January 16, 2019                         s/Mark A. Goldsmith
        Detroit, Michigan                        MARK A. GOLDSMITH
                                                 United States District Judge




                                             2
